

117 S612 IS: Improving Housing Outcomes for Veterans Act of 2021
U.S. Senate
2021-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 612IN THE SENATE OF THE UNITED STATESMarch 5, 2021Mr. Portman (for himself, Ms. Warren, Mr. Durbin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Under Secretary for Health of the Department of Veterans Affairs to provide certain information to medical center staff and homelessness service providers of the Department regarding the coordinated entry processes for housing and services operated under the Continuum of Care Program of the Department of Housing and Urban Development, and for other purposes.1.Short titleThis Act may be cited as the Improving Housing Outcomes for Veterans Act of 2021.2.Department of Veterans Affairs sharing of information relating to coordinated entry processes for housing and services operated under Department of Housing and Urban Development Continuum of Care Program(a)In generalThe Under Secretary for Health of the Department of Veterans Affairs shall—(1)provide to staff of medical centers of the Department of Veterans Affairs and homelessness service providers of the Department the information described in subsection (b); and(2)ensure that such information, and other resources the Under Secretary determines are appropriate, are accessible to such staff and providers.(b)Information describedThe information described in this subsection is information related to best practices with respect to the collaboration between medical centers of the Department of Veterans Affairs, homelessness service providers of the Department, and local partners (including local offices of the Department of Housing and Urban Development or public housing agencies, and private and public local community organizations) on the centralized or coordinated assessment systems established and operated by Continuums of Care under section 578.7(a)(8) of title 24, Code of Federal Regulations, including making referrals and sharing data, as the Under Secretary determines appropriate. 3.Department of Veterans Affairs communication with employees responsible for homelessness assistance programsThe Under Secretary for Health of the Department of Veterans Affairs shall clearly communicate with employees of the Department of Veterans Affairs whose responsibilities are related to homelessness assistance programs regarding—(1)the measurement of performance of such programs by the Homeless Programs Office of the Department; and(2)how to obtain and provide feedback about performance measures.